                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 MARLOWE MALONE,                              :   Case No. 1:17-cv-413
                                              :
        Plaintiff,                            :   Judge Timothy S. Black
                                              :   Magistrate Judge Karen L. Litkovitz
 vs.                                          :
                                              :
 NURSE PRACTITIONER CONLEY, et                :
 al.,                                         :
                                              :
        Defendants.                           :

                         DECISION AND ENTRY
             ADOPTING THE REPORT AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 44)

       This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Karen L. Litkovitz. Pursuant to such reference, the Magistrate

Judge reviewed the pleadings filed with this Court, and on January 27, 2020, submitted a

Report and Recommendation. (Doc. 44). The Court granted Plaintiff a twenty-day

extension of time to file objections to the Report and Recommendation; however, as of

the date of this Order, no objections have been filed.

       As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo all

of the filings in this matter. Upon consideration of the foregoing, the Court does

determine that such Report and Recommendation (Doc. 44) should be and is hereby

ADOPTED in its entirety.

       Accordingly, for the reasons stated above:
     1)     Defendant’s motion for summary judgment (Doc. 34) is GRANTED;

     2)     The Court certifies that pursuant to 28 U.S.C. § 1915(a), an appeal of this
            Order would not be taken in good faith;

     3)     The Clerk shall enter judgment accordingly, whereupon this case is
            TERMINATED from the docket of this Court.

     IT IS SO ORDERED.

Date: 3/10/2020                                           /s/ Timothy S. Black
                                                          Timothy S. Black
                                                          United States District Judge




                                           2
